In the

      United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
No. 14-1165
ROBERT D. NEAL,
                                                 Petitioner-Appellant,

                                   v.

LEANN LARIVA,
                                                Respondent-Appellee.
                      ____________________

           Appeal from the United States District Court for the
            Southern District of Indiana, Terre Haute Division.
        No. 2:13-cv-251-JMS-WGH — Jane Magnus-Stinson, Judge.
                      ____________________

    SUBMITTED AUGUST 28, 2014 * — DECIDED SEPTEMBER 3, 2014
                      ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and RIPPLE,
Circuit Judges.
   WOOD, Chief Judge. Robert Neal seems unable to resist
dishonesty. After he was caught on the brink of establishing
a fraudulent worker’s compensation insurance program,

* After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal thus is submitted on the briefs and
the record. See FED. R. APP. P. 34(a)(2)(C).
2                                                  No. 14-1165

under which he hoped to bilk his clients out of more than
$11 million, he was convicted on federal charges of wire
fraud, 18 U.S.C. § 1343, and sentenced to 327 months’ im-
prisonment. See United States v. Neal, 294 F. App’x 96 (5th
Cir. 2008). He is currently serving that sentence at the Feder-
al Correctional Institution in Terre Haute, Indiana. Neal has
not been a model prisoner. The case now before us arose af-
ter prison administrators discovered that he had signed a
court document with the alias “David J. Nelson.” They dis-
ciplined him for violating a prison rule which forbids the
“forging of any document, article of identification, money,
security, or official paper” by revoking his commissary and
telephone privileges for 180 days. Neal challenged this deci-
sion by seeking a writ of habeas corpus, see 28 U.S.C. § 2241,
on the ground that he was sanctioned without due process.
    In spite of the fact that he had initiated the court case,
Neal moved three times to stay proceedings in the district
court and compel arbitration. In support of those motions,
he submitted a purported arbitration agreement, supposedly
executed by a representative of the federal Bureau of Prisons
and himself, under his assumed name, David J. Nelson. Neal
asserted that both he and the Bureau of Prisons are bound by
this “agreement,” that it covers his claim for relief under sec-
tion 2241, and that it must be enforced pursuant to the Fed-
eral Arbitration Act, 9 U.S.C. §§ 1–16. Even the most cursory
look at this document, however, reveals it to be bogus. It be-
gins with the following language: “Acknowledgement of In-
clusion as a New Debtor, Uniform Commercial Code (UCC)
§§ 9-102(a)(56) and 9-203(d)(1) and (2) and (e)(1).” To say the
least, those provisions of the UCC have nothing to do with
activities in the federal prisons. The rest of the “agreement”
is similar gibberish. The district court chose not to dwell on
No. 14-1165                                                    3

the details of this motion; it simply observed that Neal’s mo-
tion to stay had no valid basis and denied it.
    On the merits of the section 2241 petition, the district
court noted that the only penalties Neal suffered from his
violation of the rule concerning forgery were the loss of
commissary and telephone privileges we mentioned earlier.
Neither of those sanctions affected Neal’s custody, as the
court correctly held, and so relief under section 2241 is una-
vailable. See, e.g., Maleng v. Cook, 490 U.S. 488, 490 (1989).
Neal appeals, but he does not address the merits of the dis-
trict court’s order denying his petition; instead, he reasserts
his entitlement to arbitration.
    As the district court correctly concluded, there is no
plausible basis in the record to support Neal’s assertion that
the Bureau of Prisons is bound to arbitrate his petition. The
Bureau denies the existence of any arbitration agreement
with Neal, and the documents Neal submitted are obvious
fabrications. Moreover, the Federal Arbitration Act governs
only maritime contracts and contracts involving interstate
commerce. See 9 U.S.C. § 1–2; Southland Corp. v. Keating, 465
U.S. 1, 10–11 (1984); Gore v. Alltell Commc’ns, LLC, 666 F.3d
1027, 1032 (7th Cir. 2012). The documents on which Neal re-
lies (setting aside their fraudulent nature) involve neither
kind of contract. Because there was no arbitrable claim, the
district court did not abuse its discretion in denying the mo-
tion to stay and refusing to compel arbitration. See French v.
Wachovia Bank, 574 F.3d 830, 834–36 (7th Cir. 2009).
    Ordinarily, that would be enough for us to resolve this
appeal. But, as we point out in Rivera v. Drake, No. 14-1458
(7th Cir. Sept. 3, 2014), the judicial system cannot tolerate de-
ception from litigants. Neal has persisted in his false asser-
4                                                   No. 14-1165

tion that an arbitration agreement exists between himself
and the Bureau of Prisons throughout this case, up to and
including a motion for judicial notice that he filed in this
court on August 25, 2014, in which he re-submitted his pho-
ny arbitration agreement with the following statement:
        [He] brings forward an uncontested document
    which was identically filed in six (6) seperate [sic] but
    related proceedings before the United States District
    Court for the Southern District of Indiana
    (“USDC/SDIN”) as follows:
       2:12-cv-0193-JMS-WGH – Document nos. 32 & 33
       2:12-cv-0194-JMS-WGH – Document nos. 37 & 38
       1:12-cv-0936-WTL-DML – Document nos. 29 & 30
       2:12-cv-0187-WTL-MJD – Document nos. 29 & 30
       2:12-cv-0198-WTL-MJD – Document nos. 31 & 32
       2:12-cv-0317-JMS-DML – Document nos. 20 & 21
To that list, we can add case numbers 2:12-cv-344-LJM-WGH
and 2:13-cv-175-WTL-WGH, both of which also reflect
Neal’s effort to rely on his “arbitration agreement.” In short,
by his own admission, Neal has over and over again flouted
his duty to be honest with the court.
    We note as well that Neal’s course of conduct before this
court has earned him a sanction for his repeated filing of
frivolous appeals and documents. See Neal v. United States,
No. 13-2486 (7th Cir. Oct. 29, 2013), and Neal v. Oliver, No.
13-2598 (7th Cir. Oct. 29, 2013). In those two cases, which
were consolidated for purposes of the sanctions ruling, Neal
was fined $500 and ordered to pay within 14 days of the or-
der. Until he pays both the sanction and the filing fees owed
No. 14-1165                                                   5

for those appeals, the clerks of all federal courts in this cir-
cuit have been directed to return unfiled any papers he
submits either directly or indirectly. See Support Sys. Int’l,
Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995). There is an ex-
ception to the filing bar for criminal cases and for applica-
tions for habeas corpus; we assume that Neal tried to slip
under the latter exception here.
    Neal obviously did not get the message we intended to
send through the Mack order. This suggests that a monetary
fine alone for his perjury is not likely to deter him from fu-
ture abuse, although perhaps such a fine might send some
incremental message. We therefore have decided to take
three steps, for the purpose of deterring Neal from future
abuse of the habeas corpus process, punishing him for his
actions, and protecting the integrity of the court.
    First, we are imposing an additional fine of $500 on Neal.
Until he pays all outstanding fees and sanctions, clerks of all
federal courts within this circuit must return unfiled any pa-
pers he submits in any habeas corpus action unless the peti-
tion attacks a state-court criminal judgment. See Montgomery
v. Davis, 362 F.3d 956, 957–58 (7th Cir. 2004). As in Montgom-
ery, the filing bar imposed by this order applies to any post-
judgment motions Neal might try to file in any existing case.
After two years, Neal may seek modification or rescission of
this order.
    Second, we order Neal to show cause within 14 days of
this opinion why we should not sanction him under Federal
Rule of Appellate Procedure 38 for filing a frivolous appeal.
    Third, we order the Clerk of this court to send copies of
this opinion and the case file to the United States Attorney
6                                                 No. 14-1165

for the Southern District of Indiana, so that he may consider
the question whether Neal should be prosecuted for the
crime of perjury, 18 U.S.C. § 1621, or any other offense that
he deems appropriate.
    The judgment of the district court is AFFIRMED.